DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 05/17/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) rejection is withdrawn. 
However, applicants’ arguments for the previous 112(a) rejections are found not persuasive.  Accordingly, the previous rejections have been maintained. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 05/17/2022 have been fully considered but they are not persuasive, see the reason below.   
With regard to 112(a) enablement rejection, applicants argue that in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976). In the claimed method, the addition of the liquid additive is not a critical step. 
The question is “does the claimed process work without liquid additive?”. If it does, where is it in the specification?
With regard to length of peptide, applicants argue that the examiner has failed to articulate any reason to doubt that the claimed method would not be successful for synthesizing longer peptides.  Applicant respectfully notes that the non-limiting examples presented in the present specification show that the reaction yield does not detectably decrease according to the length of the final peptide obtained (See also, p. 29, 1. 25-30 of the specification). 
In the cited lines in the page 29, it is a simple theoretical statement in one sentence without any description. If it is possible, applicants need to explain the possible uncertainties and how the claimed method resolve those difficulties etc., so that a skilled person can understand. In absence of such description, a skilled person cannot envision the claimed invention for all possible peptides. The rejection is also pointed out the same, i.e., possible unpredictability in making the longer peptides. Even there is a limit on the length in the known peptide synthesis technology. 
With regard to reaction conditions and the reactants having divergent groups, applicants argue that the specification adequately provides guidance to the skilled artisan as to how to perform the claimed process, especially the operating conditions of an extruder, and pointed to pages 20-24, 26-28 and 30-32. 
In the above pages of specification, the conditions are very limited. But applicants are claiming all possible reaction conditions. There is no universal reaction conditions to make all possible peptides. So, the claimed subject matter can generate unlimited number of process conditions. The specification described the synthesis of di- and tripeptides in presence of acetone as a liquid additive. The claimed invention does not even require liquid additive. It appears that the reaction was conducted at 40o or 100oC with a constant mixing time and screw speed. Based on the Table 1, % of conversion is sensitive to temperature, mixing time and screw speed etc. The purpose of liquid additive is to fluidify or reduce the viscosity the reaction mixture, whereby a paste is formed that should easily homogenized in the extrusion reactor. However, with so many variables in the reactants, ‘how a skilled person in the art can determine suitable liquid additive’ is not described. The relation between reaction conditions or parameters and the production of product is not described. So, the provided data is very limited.  
Applicants further state that polypeptide synthesis, wherein side chains have different kinds etc., are known in the art, but failed to show evidence for the claimed method. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
With regard to cited Crawford et al and Hyvarnen et al, applicants argue that in the applicant's opinion, simply confirm that solvent-free chemical reactions performed in an extruder was fully comprised in the background knowledge of the skilled artisan at the filing date.
These are review articles and explained various settings in extrusion reactor that contribute towards the chemical synthesis. The setting parameters and their criticality is explained, and accordingly, the conditions of the reactor are also critical. But claims do not have such limitations. Applicants also mentioned that a skilled person can understand the operating conditions, then the claims might have been subjected to 103 rejection, but no such rejection was made. In general, specifically for the reactor technology, the settings, such as flow rate, mixing conditions, addition of reactants etc., are critical. These are basis for the development of reactors. In absence of such description or limitations in the claims, a skilled person cannot envision the claimed invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a liquid additive, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Based on the specification, the liquid additive is needed perform the reaction between formula II or II’ and III or III’, which fluidifies the reaction mixture and facilitate homonenization of the reaction mixture within the extrusion reactor. 
So, liquid additive is essential for the claimed process. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The claim 1 is drawn to a continuous process of synthesizing the compound of formula (I) from compound of formula II and III in an extrusion reactor, wherein the process is solvent-free and nonenzymatic. The dependent claims further limited to the recited reaction conditions and the definitions of variables. 
In the above claimed subject matter, there are no limitations on the length of peptide, no reaction conditions and no suitable parameters for running the extrusion reactor. All it needs is feeding two reactants in the extrusion, in absence of solvent and enzyme. Moreover, the reactants can have divergent substitutions, and these substitutions vary from simple H to complex heterocyclic rings. In some embodiments, the internal variables can form a ring structure. 
The specification described only the synthesis of di-and tripeptides in the presence of liquid additive and optionally addition of base, in extrusion reactor. 
Though the solvent-free and enzyme-free peptide synthesis is very well established, and continuous process for making chemical reactions in the extrusion reactor is also known, but there is an unpredictability in the reaction conditions in the established methods. For example, length of peptide, temperature, concentrations of reactants, feeding rate of reactants into the reactor and mixing time etc. 
So, the issue is in the scope of the broadly recited subject matter and the absence of detailed description for the claimed invention in the specification, specifically failed to describe claimed process with all possible peptides without size limit, with all possible reaction conditions etc. In other words, the structure/function relationship for the claimed subject matter for making the recited peptides is not described. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability raises unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is that with several variables in the subject matter, in all possible combinations, (i) did applicants provide enough description for making the broadly claimed peptides or its derivatives with all possible conditions? (ii) will a skilled person in the art understand the claimed invention based on the provided description or examples in the specification? 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed subject matter can generate unlimited number of process conditions. The specification described the synthesis of di- and tripeptides in presence of acetone as a liquid additive. The claimed invention does not even require liquid additive. It appears that the reaction was conducted at 40o or 100oC with a constant mixing time and screw speed. Based on the Table 1, % of conversion is sensitive to temperature, mixing time and screw speed etc. The purpose of liquid additive is to fluidify or reduce the viscosity the reaction mixture, whereby a paste is formed that should easily homogenized in the extrusion reactor. However, with so many variables in the reactants, ‘how a skilled person in the art can determine suitable liquid additive’ is not described. The relation between reaction conditions or parameters and the production of product is not described. So, the provided data is very limited.  
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
Shown data is limited to the synthesis of di- and tripeptides in presence of acetone as a liquid additive with limited reaction conditions.
Though the data is optional, but if there is a variability in the broadly claimed subject matter, and that variability expects unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
No such description is found in the specification. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
Peptide synthesis under solvent-free and enzyme-free conditions is known in the art. The continuous process for making chemical reactions in the extrusion reactor is also known, but it seems the peptide synthesis in a continuous process in extrusion reactor is not well established in the art. So, more description is needed to envision applicants claimed invention, because of unpredictability in the reaction conditions. For example, length of peptide, temperature, concentrations of reactants, feeding rate of reactants into the reactor and mixing time etc. In addition, making a homogeneity in the reaction mixture by adding liquid additive is critical, but the claims do not even require this component. Even if it is included in the claims, there is no universal liquid additive for the peptide synthesis. 
Crawford et al in a review article [see Section 2. Extrusion Methodology] explained various settings in extrusion reactor that contribute towards the chemical synthesis.  
Hyvarinen et al in a review article described modelling of extrusion processes for polymer synthesis and also mentioned possible variability in the process [see Section 2. General Remarks]
In view of above evidences, applicants have claimed unlimited range of process conditions in making the recited peptide(s) or peptide derivatives and a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to claimed subject matter, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conditions would be effective in making the claimed peptides. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not enough to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658